Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 03/12/2021.
Claims 1, 5 and 9-10 amended by the applicants.
Claim 14 is cancelled by the applicants.
Claims 1-13 and 15 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: …an information input unit operable to receive information relating to computer gameplay of a computer game; an error characterizing unit operable to identify indicators of an error in the computer game based upon the received information; a playtest control unit operable to control one or more playtest bots in the computer game to generate playtest data for the computer game, an error reporting unit operable to identify errors in dependence upon the playtest data in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: 

Claim 1 is directed to a data processing system comprising units for receiving, identifying, generating and reporting the identified errors of the game. The claimed system is therefore directed to a statutory category, i.e., a system.
The claim recites receive the gameplay information, identify the indicators of the errors, and generate data comprising information relating to the identified indicator of errors and reporting the identified errors that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
Identify the indicators of the errors, and generate data comprising information relating to the identified indicator of errors and reporting the identified errors as recited in the claim can be performed mentally or in a computer and is similar to the kind of ‘organizing human activity’ at issue in Alice Corp. Although the claims are not drawn to the same subject matter, the abstract idea of Identify the indicators of the errors, and generate data comprising information relating to the identified indicator of errors and reporting the identified errors is similar to the abstract ideas of managing risk (hedging) during consumer transactions (Bilski) and mitigating settlement risk in financial transactions (Alice Corp.) Claim 1 describes identify the indicators of the errors, and generate data comprising information relating to the identified indicator of errors and reporting the identified errors and therefore is directed to an abstract idea.
 The claim requires the additional limitations of a computer with a central processing unit (CPU), memory, a printer, an input and output terminal, and a program. No generic computer components (presumably) are claimed to perform their basic functions of processing data through the program that enables the receiving, identifying, generating and reporting errors of 
Dependent Claim 2-12 further supports the abstract idea of claim 1 above as described above with respect to claim 1 and thus are rejected under the same rational as claim 1.
Dependent Claims 3-10 further support the abstract idea of solving/implementing mathematical formulas as described above with respect to claim 1 and rejected under the same rational as claim 1.
Claim 13 is directed to the method performing the analysis the output of claim 1 and rejected under the same rational as claim 1. 
Claim 15 is directed to the medium performing the analysis the output of claim 1 and rejected under the same rational as claim 1. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20150217198 to Curtis et al. in view of USPN 20130263090 to Polk et al.
Per claim 1:
Curtis discloses:
1. A data processing system comprising: 
an information input unit operable to receive information relating to computer gameplay of a computer game (Paragraph [0023] “The database 410 may store one or more inputs 430 as described above. The inputs may be sent to the database 410 via an API on a user's device. With the user's permission, the API may transmit information about the user's interaction with the game to the database 410. Likewise, if the game is played on a server, the server may store the user's interactions with the game to the database 410”); 
an error characterizing unit operable to identify indicators of an error in the computer game based upon the received information (Paragraph [0018] “the developer may receive a performance indicator. The performance indicator… show screen shots of some of the simulation… the developer may be ; 
a playtest control unit operable to control one or more playtest bots in the computer game to generate playtest data for the computer game (Paragraph [0014] “A machine learning technique may be applied to the received signals to build a predictive model of what a group of users (e.g., players)”), the playtest data comprising information relating to the identified indicators of an error (Paragraph [0014] “generated player model(s) may be used to make a prediction as to whether or not a game will be successful”).

Curtis does not explicitly disclose an error reporting unit operable to identify errors in dependence upon the playtest data.
However, Polk discloses in an analogous computer system an error reporting unit operable to identify errors in dependence upon the playtest data (Paragraph [0054] “A detailed bug reproduction/reporting system 74 may be employed that presents to a user, upon a failure, all of the steps the system executes to perform a test”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of an error reporting unit operable to identify errors in dependence upon the playtest data as taught by Polk 
 
Per claim 2:
Curtis discloses:
2. A system according to claim 1, wherein the playtest control unit is operable to cause one or more playtest bots to simulate interactions performed by human players of the computer game (Paragraph [0017] “a developer may receive feedback from the player model simulations… the simulations may show that many player models had difficulty selecting a particular button in the user interface”).

Per claim 3:
Curtis discloses:
3. A system according to claim 1, wherein the playtest control unit is operable to record computer gameplay statistics relating to the actions performed by one or more of the playtest bots (Paragraph [0023] “the game is played on a server, the server may store (i.e., record) the user's interactions with the game to the database 410”).

Per claim 4:
Curtis discloses:
4. A system according to claim 3, wherein the computer gameplay statistics are indicative of computer gameplay progress and/or difficulty (Paragraph [0015] “The touch inputs may be analyzed and/or measured in terms of a success metric that indicates how many points a user ended up with at the end of a level or with a particular move, for example. A success metric may indicate, for example how user movements correlate with getting a high score in a level or a particular moment in a game, obtaining popular items in a game, etc.”).

Per claim 5:
Curtis discloses:
5. A system according to claim 1, wherein the error characterizing unit is operable to identify indicators of errors including one or more of computer gameplay termination, visual errors, interaction errors, and/or audio errors (Paragraph [0018] “the developer may receive a performance indicator. The performance indicator… show screen shots of some of the simulation… the developer may be able to examine screenshots or video from just before the player model terminated the games… A performance indicator may be, for example, a number of games played per day, an average session length, a profitability indication, an error indication”).

Per claim 6:
The rejection of claim 1 is incorporated and further, Curtis does not explicitly disclose wherein the playtest control unit is operable to use information about identified errors to determine actions to be performed by one or more of the playtest bots.
However, Polk discloses in an analogous computer system wherein the playtest control unit is operable to use information about identified errors to determine actions to be performed by one or more of the playtest bots (Paragraph [0055] “issues found during the course of a test execution may be automatically entered into the tracking application and assigned to a specified user during setup. Such a development tracking integration module 76 thus significantly reduces the amount of time between finding an issue to the reporting of the issue, and in particular the subsequent remedy of the issue”).
The feature of providing wherein the playtest control unit is operable to use information about identified errors to determine actions to be performed by one or more of the playtest bots would be obvious for the reasons set forth in the rejection of claim 1.

Per claim 7:
Curtis discloses:
7. A system according to claim 1, wherein the playtest control unit is operable to cause playtest bots to perform a testing routine that represents a range of possible user interactions with a single in-game object (Paragraph [0014] “each player model may be used to .

Per claim 8:
Curtis discloses:
8. A system according to claim 1, wherein the playtest control unit is operable to cause one or more playtest bots to simulate paths taken through the computer game by human players (Paragraph [0015-0016] “The player model 520 may perform thousands of simulations based on the user inputs (i.e., path)… player model may represent a user who can roughly play the game and a player model's behavior may change from simulation to simulation of the video game”).


Per claim 9:
Curtis discloses:
9. A system according to claim 1, wherein the playtest control unit is operable to control playtest bot behaviour in dependence upon computer game data indicating the number and/or type of interactions available to a user in a particular location in the computer game (Paragraph [0013, 0016] “player model may be a computer-generated player that behaves similar to a group of users based on a variety of signals that indicate the group of users' behavior… player model may represent a user who can roughly play the game and a player .

Per claim 10:
Curtis discloses:
10. A system according to claim 1, wherein the playtest control unit is operable to control playtest bot behaviour in dependence upon analysis of teaching data (Paragraph [0014-0015] “player models may define groups of users based on… different behaviors… touch inputs (teaching data) may be analyzed and/or measured in terms of a success metric that indicates how many points a user ended up with at the end of a level or with a particular move”).


Per claim 11:
Curtis discloses:
11. A system according to claim 10, wherein the teaching data comprises one or more of earlier playtest data, video of computer gameplay, known bug detection methods, and/or computer game information (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Curtis teaches Paragraph [0015] “An example of user inputs (i.e., data) 510 for such a game are shown in FIG. 5. The elements that were on the screen when a user took an action may be analyzed. For example, .

Per claim 12:
The rejection of claim 1 is incorporated and further, Curtis does not explicitly disclose an error correction unit operable to identify modifications to the computer game to reduce the occurrence and/or severity of the errors identified by the error reporting unit.
However, Polk discloses in an analogous computer system an error correction unit operable to identify modifications to the computer game to reduce the occurrence and/or severity of the errors identified by the error reporting unit (Paragraph [0055] “issues found during the course of a test execution may be automatically entered into the tracking application and assigned to a specified user during setup. Such a development tracking integration module 76 thus significantly reduces the amount of time between finding an issue to the reporting of the issue, and in particular the subsequent remedy of the issue… the automated testing system of bugs that need review, and may even cause the automatic creation of tests for the same”).
The feature of providing an error correction unit operable to identify modifications to the computer game to reduce the occurrence and/or severity of the errors identified by the error reporting unit would be obvious for the reasons set forth in the rejection of claim 1.

Claim 13 is/are the method claim corresponding to system claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 as noted above.

Claim 15 is/are the medium claim corresponding to system claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 as noted above.

Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive.
Statutory Subject Matter
In view of applicants’ argument that the Examiner asserts that the subject matter of the rejected claims falls within the judicial exception (b) Certain methods of organizing human activity. Applicant submits that the Examiner is incorrect.  The claim language is clear in that it does not recite the organization of human activity as contemplated by the 2019 Guidance because it does not recite concepts that may be practically performed in the human mind (including fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people). Indeed, the independent claims all require a functions/actions that cannot reasonably and/or practically be performed in the mind of human including, among other things:  Here, the claims call for a system that controls player bots in the computer game that perform a particular function, which is to simulate an actual player in or der to exercise the game to produce playtest data, specifically to identify errors in the game. This is not possible to carry out in a human mind.  Even if a fact finder concludes that the claimed subject matter falls within the 1st Prong, the 
Examiner respectfully disagrees. As indicated in the rejection above that the claim recites receive the gameplay information, identify the indicators of the errors, and generate data comprising information relating to the identified indicator of errors and reporting the identified errors that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Applicants indicates that controls player bots in the computer game that perform a particular function. However, it not clear from the claim language that if the control player bots or a playtest control unit which is operable (i.e., not performing though) is performing the particular function. Thus, the claim is directed to abstract idea. 


Claim Rejections Under 35 U.S.C. §102 and/or §103
In response to applicants’ arguments that the claims call for identifying indicators of an error in the computer game based upon the received information relating to computer gameplay of a computer game. The received information is produced in a particular way, which is via playtest bots in the computer game that generate playtest data. The playtest data contains data relating to the indicators of an error.  The claimed subject matter is directed to an entirely 
Examiner respectfully disagrees. Curtis clearly discloses identify indicators of an error in the computer game based upon the received information as argued above. Curtis disclose after the simulations with the player models have been run, the developer may receive a performance indicator… performance indicator may be, for example, a number of games played per day, an average session length, a profitability indication, an error indication, and a build (i.e., to generate) a predictive model of what a group of users (e.g., players) will do in the game at any given time. Multiple player models may be generated for each game and each player model may be representative of a group of users who play the game… player models may define… different behaviors… generated player model(s) may be used to make a prediction as to whether or not a game will be successful (i.e., error free).  See paragraph [0014] and thus Curtis discloses the above argued limitations.
As acknowledged by the office action that Curtis does not explicitly disclose an error reporting unit to identify in dependence upon the playtest data, however, Polk in view of Curtis discloses a detailed bug reproduction/reporting system 74 may be employed that presents to a user, upon a failure, all of the steps the system executes to perform a test. In this way, issues found during the course of a test execution may be automatically entered into the tracking application and assigned to a specified user during setup. Such a development tracking integration module 76 thus significantly reduces the amount of time between finding an issue to the reporting of the issue, and in particular the subsequent remedy of the issue. See paragraph [0054-0055]. The motivation would be to incorporate Polk to provide an efficient technique for error reporting so that a remedy is generated to overcome the errors as suggested by Polk (paragraph [0002-0003]). Thus, the amalgamation of the references is proper and maintained herein.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.

/Satish Rampuria/Primary Examiner, Art Unit 2193